Title: To George Washington from Colonel Christopher Greene, 7 May 1779
From: Greene, Christopher
To: Washington, George



Sir,
East Greenwich [R.I.] 7th May 1779

Having been Informed that Congress has Submited The Approving, or disapproving of the Arraingements of Regiments, to your Excellency; This Information (as the Arraingement of my Regiment has not been Established) causes me to take the freedom of Inclosing Such an Arraingement, as I wish to take place. Should it meet with your Approbation it wou’d be very pleasing to the Officers to know it, as soon as your Excellency Shall find it convenient. The Arraingement will Shew, that the Vacancies have been for a considerable Time. The Officers are some what dissatisfied at not having the promotions, they think themselves justly Intitled to. A Similar Arraingement to this, has been sent to the War Office, and no return has come to hand. An Arrangement was presented to the Committee at Valley Forge, different in Some Instances from this, but never was Established, and I wish it might not be; as neither of the Field Officer were consulted, they not being present at the Time. not recommended, and Resignations, makes This Agreeable to a Resolve of Congress for Settling the Arraingement of the Army.
Captain Arnold of my Regiment, had the Misfortune to Loose a leg, in the Action at Monmouth, which has rendered him unfit for Duty in the Regiment. If it should be your Excellencies pleasure, and Otherways consistant, I wish he might be permited to fall into such business as may Offer, and be considered as not belonging to the Regiment, with pay Rations, and other advantages the same as if in the Regiment. He has been an excellent good Officer. A Desire to reward merit may have led me to Ask what cant with justice be granted. I am with the Greatest Respect your Excellencies most Obedient Humle Servt
Christr Greene
